         Case 1:21-cv-05758-PGG-KHP Document 12
                                             11 Filed 09/21/21
                                                      09/20/21 Page 1 of 1


                                                                       Littler Mendelson, PC
                                                                       290 Broadhollow Road
                                                                       Suite 305
                                                                       Melville, NY 11747

                                            09/21/2021


                                                                       Matthew R. Capobianco
                                                                       631.247.4736 direct
September 20, 2021                                                     631.247.4700 main
                                                                       mcapobianco@littler.com


VIA ECF

Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:       Lin Kwok Keung v. Ajisen Noodle Restaurant, Inc. et al.
          U.S. District Court, S.D.N.Y., Civil Docket No. 1:21-cv-05758 (PGG)(KHP)

Dear Judge Gardephe:

This firm was just retained to represent Defendant Ajisen Noodle Restaurant, Inc. (“Defendant”)
in the above-referenced action. We write with the consent of Plaintiff to respectfully request: (1)
an extension of time to respond to the Complaint until October 22, 2021; and (2) an adjournment
of the October 13 Initial Conference to a date following the proposed response deadline.

The additional time will allow the Defendant to investigate the allegations in the Complaint and
prepare appropriate responses. Further, the parties have already begun discussing the concept of
an early resolution. The additional time will also allow the parties to discuss the claims in greater
detail as well as a potential resolution. It is the hope of the parties that the additional time will help
prevent the unnecessary waste of judicial resources and the expenditure of attorneys’ fees and
costs. This is Defendant’s first request for an extension of time.

Thank you for your consideration of our request.
                                          APPLICATION GRANTED: Defendant's deadline to
Respectfully submitted,                   respond to the complaint is hereby extended to October 22,
 /s/ Matthew R. Capobianco                2021. The initial Case Management Conference in this
                                          matter scheduled for Wednesday, October 13, 2021 at 10:15
Matthew R. Capobianco                     a.m. in Courtroom 17D, 500 Pearl Street, New York, NY
                                          10007 is hereby rescheduled to Tuesday, October 26, 2021 at
cc: All Counsel of Record (via ECF)       11:30 a.m.



4816-6318-1307.1 / 113433-1000




                                                                                                 09/21/2021
  littler.com
